Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant’s Amendments directed towards overcoming the 112(b) rejections of claim 2 have overcome the previous grounds of rejection, withdrawn herein. 
Regarding Applicant’s Argument (pg. 6-7 of Response, Sections 2, 5, and 7) that claim 1 was amended to recite that the support cable “extends from a fixed position at or near the top…to a fixed position at or near the bottom” and furthermore that the “lifting system and support system work in conjunction by having the first support cable maintain a ridged position”, Examiner has not found persuasive. There is no recitation in amended claim 1 which reflects this exact language, and the broadest reasonable interpretation has been given to the incorporated amendments. The argument is moot in view of the status of the claims. 
Regarding Applicant’s Arguments (Section 2) that the lifting system was amended to include a base plate and a first lifting motor and a first lifting cable, Examiner has found moot because the grounds of rejection has been updated below, as necessitated by amendment. 
Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:  
first lifting motor…”. 
Claims 7 and 8 inherit issues caused by claim 1 amendments, which recite similar subject matter directed towards narrowing overlapping scope, but using different language that causes redundant structures. 
Claim 7 recites “the at least one lifting device includes a second lifting device”. Claim 1 was amended to include similar subject matter that was previously within claim 7, however claim 7 is objected to because there is no limitation which either recites “at least one lifting device” antecedently in claim 1, or makes a correlating narrowing relationship between the at least one lifting motor and lifting device(s). Claim 1 recites “the lifting system further including at least one lifting motor that includes a first lifting motor”. Examiner understands the structure of the claimed invention in light of the specification; however, appropriate correction is required.
	Claim 8 similarly recites “the at least one lifting device including a third lifting device” and is objected to for the same reasons as stated above, i.e. the different recitations throughout the claims of ‘at least one lifting motor that includes a first lifting motor’ versus ‘lifting device’ and ‘a third lifting device’. 
Due to the lack of correlation between the established “at least one lifting motor” (claim 1) and “a second lifting device (claim 7) and “a third lifting device” (claim 8), the previous claim interpretations of the second and third lifting devices are maintained herein in order to provide sufficient structure to the claimed invention. 

Further regarding claim 8, the recitation of “the drive arm” does not currently have antecedent basis within the amended scope of dependency. Claim 2 recites “a drive arm”, but is not included in the scope of claim 8. 
Claim 9 recites “the anchor” without first establishing antecedent basis, resulting from claim amendments which altered the scope of dependency. Claim 5 recites “an anchor”, but is not included in the scope of claim 9. 
The above claims were objected to because although the structure of the claimed invention is clear to Examiner in light of the claim limitations, specification, and prosecution history, the claim amendments made in the most recent response imparted structural issues which require correction. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a maintenance arm including at least one maintenance tool that is coupled to the lifting system, the maintenance arm configured to perform a maintenance action to the inner surface in claim 1. When looking to the specification, the maintenance arm and tool is described to be a blast nozzle for removing paint and dispensing steel grit as blast media, blast hoses; please see paragraph [0030]. This is to be the structure required for the claims, or equivalence thereof.
a drive arm coupled to the support structure, wherein the drive arm is configured to move the maintenance arm in claim 2. When looking to the specification, the drive arm is described to be an arm connected to an adjustable drive wheel for a firm connection against a sidewall; please see paragraph [0029]. This is to be the structure required for the claims, or equivalence thereof.
a second lifting device of claim 7. When looking to the specification, the lifting device is described to be a traction hoist or winch attached to a cable, see [0010], as well as a lifting motor, see [0027]. This is to be the structure required for the claims, or equivalence thereof.
a third lifting device of claim 8. When looking to the specification, the lifting device is described to be a traction hoist or winch attached to a cable, see [0010], as well as a lifting motor, see [0027]. This is to be the structure required for the claims, or equivalence thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and  10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (US 5503033) in view of Boswell (US 20080087497). 
Regarding claim 1, Van Niekerk discloses a device adapted to maintain an inner surface inside of a structure, the device comprising:
a support system (see Figures 4 and 5) that extends inside of the structure, the support system including 
a first support cable (120) having an upper end that is coupled to a position at or near a top of the structure (wherein cable 120 is coupled near the top of the structure at winch122, Figure 5), 
the first support cable having a lower end that is coupled to a position at or near a bottom of the structure (wherein the cable 120 is secured to the apparatus, which may be selectively coupled and locked at a position near the bottom of structure when the stabilizing means 150 locks the apparatus in a desired position within the vessel, see Col. 8 lines 9-16);
a lifting system (see Figure 6) coupled to the support system inside the structure, the lifting system including 
a base plate (base126) that is movably coupled to the first support cable (please refer to arrow 36 in Figure 2, wherein the base is movably coupled to cable 20, analogous to cable 120 embodiment of Figure 6, as disclosed in Col. 6, lines 49-52), 
the lifting system further including at least one lifting motor (see motor 138 and 122) that includes a first lifting motor that is affixed to the base plate (wherein motor 138 is affixed to the base 126 via the shaft 124), 
a maintenance arm (128) including at least one maintenance tool (see Figure 8 regarding brush 250 and spray nozzle 259) that is coupled to the lifting system, the maintenance arm configured to perform a maintenance action to the inner surface (see at least Col. 8, lines 50-63 and Col. 7, lines 10-15; see also Col. 1, lines 31-33, Col. 2, lines 4-19, as well as claim 11 reciting servicing devices); and
wherein the lifting system is configured to move the maintenance arm up and/or down within the structure (please see Col. 3, lines 42-53 disclosing the raising and lowering; see also Col. 7, lines 27-41).
	Van Niekerk discloses a motor (138) provided to collapse and deploy arms (128), as well as motorized winch (122) on top of the container (112), i.e. the lifting system further including at least one lifting motor. However, Van Niekerk in the present embodiment does not explicitly teach that the motor (138), which is mounted on base (126), is adapted to raise and lower the base (126) along the cable (120), while also being connected to an additional first lifting cable, i.e. specific structural and functional connections of the claimed invention. Specifically, Van Niekerk does not explicitly teach a first lifting motor that is affixed to the base plate, the lifting system further including at least one lifting cable that includes a first lifting cable, the first lifting cable connected on a first end to the first lifting motor, the first lifting motor connected on a second end to a position at or near the top of the structure, the lifting motor adapted to move the base plate up and down along the first support cable.
However, from the same or similar field of endeavor, Boswell teaches two cable and motorized lifting systems operating in parallel to one another. Specifically, Boswell teaches a lifting system including a first lifting motor that is affixed to the base plate (wherein motor 210 is affixed to a portion of the work platform, and wherein the combination of Boswell into Van Niekerk teaches the location of mounting of motor 210), at least one lifting cable that includes a first lifting cable (platform rope 300), the first lifting cable (300) connected on a first end to the first lifting motor (200), the first lifting motor connected (hoist 200 comprising a hoist motor 210) on a second end to a position at or near the top of the structure (see Figures 1-3, wherein the hoist 200 is connected near the tie-off point 20), the lifting motor adapted to move the base plate up and down along the first support cable (wherein the combination of Van Niekerk in view of Boswell teaches this; in Boswell, the system 600 having cable 610 is analogous to the cable 120 of Van Niekerk, noting that the two cables 610 and 300 work in a parallel motorized manner during operation; the combination of Boswell into Van Niekerk incorporates the independent motor 210 and rope 300 of Boswell on base 26, adjacent to the cable 120, of Van Niekerk, i.e. the base 26 moves along the first support cable 120 as a result of the incorporated motor 210). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Boswell into the invention of Van Niekerk, specifically to use the winch (122) of Van Niekerk as a safety device and provide motor (210) of Boswell as an additional raising and lowering motor. Van Niekerk intimates and suggests that various modifications and embodiments may include, specifically, winches being used in parallel attached to the apparatus but by means of separate drive motors in the beneficial interest of safety; see Col. 7, lines 10-15. From the same or similar field of endeavor of suspended platforms in large vessels such as boilers, tanks, and other vessels such as silos (see Boswell: [0002], [0004]), Boswell suggests a safety mechanism which uses parallel but independent motors. Boswell teaches in [0050] that the rope (610), analogous to the cable (120) of Van Niekerk, is also connected to a descent control system (630), i.e. a type of winch similar to the winch (122) of Van Niekerk. One would be motivated to combine the teachings of Boswell into the invention of Van Niekerk in order to have two systems which increase the overall safety of the device, such that both systems may be used as a hoist because of the independent motors, including in the case of an emergency; see [0049-0050, 0054] of Boswell. Please also refer to [0055] of Boswell regarding contemplating modifications, variations, and combinations. This modification would be recognized as using a known technique, i.e. parallel independent motor and cable systems, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and a drive arm (Van Niekerk: arm 128; see  coupled to the support system (Van Niekerk: wherein guide means 144 includes wheel 146; see Figure 3 for the mutually shared elements of the first and second embodiments, signified by like reference numerals; see Col. 6, lines 45-52), wherein the drive arm is configured to move the maintenance arm around the inner surface of the structure (Van Niekerk: Col. 2, line 64-Col. 3, line 2 disclosing rollers drivingly connected to drive the apparatus relative to the internal wall surface; see also Col. 3, lines 50-52 disclosing pivoting may be effected by the driven roller).
Regarding claim 3, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the drive arm is configured to move the maintenance arm in an approximately horizontal plane within the structure (Van Niekerk: wherein the specific arm 128 referenced above includes drive wheel 220 to drive the service apparatus 110 in a rotary direction, see Col. 8, lines 25-31) and 
wherein the lifting system moves the drive arm and maintenance arm in an approximately vertical plane within the structure (wherein the combination of claim 1 and teachings of Van Niekerk teach this; wherein the arms 128 may pivot within a vertical plane about a hinge, as well as be raised and lowered as described in the claim 1 combination; see also see Col. 5, lines 45-50 and Col. 7, lines 1-7 of Van Niekerk). 
Regarding claim 4, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the drive arm is coupled to the lifting system in a position approximately opposite a position of the maintenance arm (Van Niekerk: wherein the arm 128 which carries the drive wheel 220 is located at a site opposite from the servicing arm; see Figure 3. Examiner notes that the recitation .
Regarding claim 5, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the support system includes an anchor (gantry 202, see Figure 5 and Col. 5, lines 45-50) that is configured to secure the support structure at or near the top portion of the structure (wherein apparatus 110 is supported at an upper end of the container by gantry 202, see Figures 4 and 5).
Regarding claim 7, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the at least one lifting cable includes and a second lifting cable (207), and the at least one lifting device includes a second lifting device (wherein the collar 132 on chine 124 is moved up and down by motor 138 to collapse and deploy arms 128; see Col. 7, lines 27-40);
wherein the first lifting cable has a first end that is attached to a location at or near the top of the structure and a second end that is attached to the first lifting device, the first lifting device configured to move the lifting system up and down along the at least one support cable (please refer to the combination statement of claim 1 as well as the claim objection provided above);
wherein the second lifting cable has a first end that is attached to the maintenance arm (wherein cable 207, Figure 6, is attached to arm 128) and a second end that is attached to the second lifting device (wherein cable 207 is attached at another end to the central chine 124 for movement via motor), the second lifting cable extending through a point at or near the top of the structure (wherein under broadest reasonable interpretation, given that modified Van Niekerk may move in an , the second lifting device configured to move the maintenance arm in a vertical plane (wherein cable 207 is attached at a central portion to provide support and allow the arms 128 to collapse and expand; see Col. 7, lines 27-40 and 51-61; wherein, under broadest reasonable interpretation and the 112(f) interpretation provided above, there are multiple structures connected to each cable 207 which perform the claimed function). 

    PNG
    media_image1.png
    531
    778
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 10, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the drive arm is a telescoping arm (Van Niekerk: see Figure 7, wherein elements 148, 152, extend outwardly in a .
Regarding claim 11, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the maintenance arm is a telescoping arm (Van Niekerk: see Figure 7, wherein elements 148, 152, extend outwardly in a radial direction in a telescoping manner; see Col. 8, lines 12-18 and 39-44, wherein the pneumatic cylinder and plunger arrangement of each arm is extended against the inner surface 118. 
Regarding claim 12, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the maintenance tool is a blasting device (wherein Col. 8, lines 59-63 discloses a spray nozzle 259). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (US 5503033) in view of Boswell (US 20080087497) as applied to claim 7 above, and further in view of Albus (US 6566834).
Regarding claim 8, the combination of Van Niekerk in view of Boswell teaches the claimed invention as applied above and wherein the at least one lifting cable includes a third lifting cable (wherein each arm has a cable 207); wherein the third lifting cable (cable 207; see also Reference Drawing 1) has a first end that is attached to the drive arm (arms 128), the third lifting cable extending through a point at or near the top of the structure (wherein under broadest reasonable interpretation, given that modified Van Niekerk may move in an upward and downward .
Modified Van Niekerk currently teaches a singular motor (138) on central chine (124) to move collar (132) for pivoting and moving the arms (128), a winch (122), and the incorporated independent motor (210) of Boswell as applied in the claim 1 combination statement. However, modified Van Niekerk does not explicitly teach a third lifting device, wherein a second end of the cable (207) is attached to the third lifting device, the third lifting device configured to move the drive arm in a vertical plane.
However, from the same or similar field of endeavor, Albus teaches multiple lifting devices, i.e. a third lifting device, in Figures 5-7B, wherein each cable is attached to a lifting device (W; see also Col. 2, lines 39-50, Col. 3, lines 14-26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Albus into the invention of modified Van Niekerk. Van Niekerk does suggest using a pair of winches in parallel being attached to the apparatus by means of separate cables and being operable by means of separate drive motors in Column 7, lines 10-15, wherein the invention of Albus provides a structure which permits a user to do so. Thus, the combination of Albus into modified Van Niekerk teaches that a third independent lifting device is configured to move the drive arm in a vertical plane, as this additional lifting device is provided to perform the function of motor (138), but in an independently from motor (138) such that each arm (128) is separately controllable. Van Niekerk suggests independent operations for beneficial safety interests, wherein Albus . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (US 5503033) in view of Boswell (US 20080087497) and Albus (US 6566834) and applied to claim 8 above, and in further view of Atkins (US 3556252).
Regarding claim 9, the combination of Van Niekerk in view of Boswell and Albus teaches the claimed invention as applied above. However, modified Van Niekerk does not explicitly teach wherein a swivel plate connects the anchor to the first support cable and is configured to allow rotation of the lifting system about the inner side of the structure.
However, from the same or similar field of endeavor, Atkins (US 3556252) teaches wherein a swivel plate (swivel member 30) connects the anchor (22/24/25) to the first support cable (20, analogous to 120 of Van Niekerk) and is configured to allow rotation of the lifting system about the inner side of the structure (Col. 2, lines 40-62; see also Figure 1 and Col 5, lines 10-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the teachings of the swivel mount assembly of Atkins into modified Van Niekerk, specifically for the gantry system. 


Assuming Arguendo against the above claim rejections of claims 10 and 11, i.e. the interpretation of a telescoping arm, Examiner has provided the below rejection, previously issued in the Non-Final Rejection. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (US 5503033) in view of Boswell (US 20080087497) and Albus (US 6566834) and applied to claim 8 above, and in further view of Reeves (US 1864934).
Regarding claims 10 and 11, the combination of Van Niekerk in view of Boswell and Albus teaches the claimed invention as applied above. However, modified Van Niekerk does not explicitly teach wherein the drive arm is a telescoping arm (claim 10) or wherein the maintenance arm is a telescoping arm (claim 11). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goss (US 3306396), see Figure 1 and element 45. 
Herbert (US 4163455), see Figure 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723